Proxy Results (Unaudited) JEFFERSON PILOT VARIABLEFUND – Balanced Portfolio The Balanced Portfolio’s shareholders voted on the following proposal at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * To approve an Agreement and Plan of Reorganization providing for the acquisition of all of the assets of the JPVF Balanced Portfolio by the LVIP Managed Fund, a series of Lincoln Variable Insurance Products Trust, and the assumption of all liabilities of the Balanced Portfolio by the LVIP Managed Fund in exchange for shares of the LVIP Managed Fund and the subsequent liquidation of the Balanced Portfolio. 4,742,371 4,742,371 89.02% 4.11% 6.87% · Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) JEFFERSON PILOT VARIABLE FUND – Growth Portfolio The Growth Portfolio’s shareholders voted on the following proposal at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * To approve an Agreement and Plan of Reorganization providing for the acquisition of all of the assets of the JPVF Growth Portfolio by the LVIP Growth and Income Fund, a series of Lincoln Variable Insurance Products Trust, and the assumption of all liabilities of the Growth Portfolio by the LVIP Growth and Income Fund in exchange for shares of the LVIP Growth and Income Fund and the subsequent liquidation of the Growth Portfolio. 2,388,266 2,388,266 92.21% 2.57% 5.22% · Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) JEFFERSON PILOT VARIABLE FUND – High Yield Bond Portfolio The High Yield Bond Portfolio’s shareholders voted on the following proposal at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * To approve an Agreement and Plan of Reorganization providing for the acquisition of all of the assets of the JPVF High Yield Bond Portfolio by the LVIP Delaware Bond Fund, a series of Lincoln Variable Insurance Products Trust, and the assumption of all liabilities of the High Yield Bond Portfolio by the LVIP Delaware Bond Fund in exchange for shares of the LVIP Delaware Bond Fund and the subsequent liquidation of the High Yield Bond Portfolio. 2,787,078 2,787,078 94.81% 1.63% 3.56% · Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) JEFFERSON PILOT VARIABLE FUND – Money Market Portfolio The Money Market Portfolio’s shareholders voted on the following proposal at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * To approve an Agreement and Plan of Reorganization providing for the acquisition of all of the assets of the JPVF Money Market Portfolio by the LVIP Money Market Fund, a series of Lincoln Variable Insurance Products Trust, and the assumption of all liabilities of the Money Market Portfolio by the LVIP Money Market Fund in exchange for shares of the LVIP Money Market Fund and the subsequent liquidation of the Money Market Portfolio. 5,572,548 5,572,548 90.51% 4.48% 5.01% · Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) JEFFERSON PILOT VARIABLE FUND – Capital Growth Portfolio The Capital Growth Portfolio’s shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * 1.To approve the reorganization of the Jefferson Pilot Variable Fund, Inc. Capital Growth Portfolio into the LVIP Capital Growth Fund, a series of Lincoln Variable Insurance Products Trust. 7,031,168 7,030,676 94.25% 2.01% 3.73% 2.To approve a new Investment Management Agreement between the Lincoln Variable Insurance Products Trust and Jefferson Pilot Investment Advisory Corporation. 7,031,168 7,030,676 94.52% 1.63% 3.85% · Amounts shown are percentages of outstanding shares on the record date rather than percentages of shares voted. Proxy Results (Unaudited) JEFFERSON PILOT VARIABLE FUND – International Equity Portfolio The International Equity Portfolio’s shareholders voted on the following proposals at the special meeting of shareholders on March 15, 2007. The resulting votes are presented below: Outstanding Shares Total Voted Percent For * Percent Against * Percent Abstain * 1.To approve the reorganization of the Jefferson Pilot Variable Fund, Inc. International Equity Portfolio into the LVIP Marsico International Growth Fund, a series of Lincoln Variable Insurance Products Trust. 9,004,638 9,004,638 94.00% 1.28% 4.73% 2.To approve a new Investment Management Agreement between the Lincoln Variable Insurance Products Trust and Jefferson Pilot Investment Advisory Corporation. 9,004,638 9,004,638 94.80% 1.31% 3.89% *
